IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 43363

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 767
                                                )
       Plaintiff-Respondent,                    )   Filed: December 24, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
SHALAKO SHAWN PARKER,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Order denying Idaho Criminal Rule 35 motion for reduction of sentence,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jenevieve C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Shalako Shawn Parker pled guilty to grand theft, Idaho Code §§ 18-2403(1), 18-
2407(1(b), 18-2409. The district court imposed a unified six-year sentence, with a minimum
period of confinement of two years. Parker filed an Idaho Criminal Rule 35 motion, which the
district court denied. Parker appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of

                                                1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Parker’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Parker’s
Rule 35 motion is affirmed.




                                             2